Title: To Alexander Hamilton from Daniel Jackson, 12 December 1799
From: Jackson, Daniel
To: Hamilton, Alexander


Newport [Rhode Island] December 12, 1799. “… I enclose you a copy of Major Jonathan Waldos letter to me & his bill of the repairs of the Barracks at Salem, which repairs I should have ordered done by my own Artificers, had they not been engaged at that time at Fort Wolcott, New Port. For the expenditure I expected to have given an order on the Agent or Contractor at Boston for payments; since which I have been informed that my orders will not be accepted, as different directions are given. I wish to know how this Bill shall be settled. I am informed the Bill for the expences of a Barge that was Built some time ago for Fort Independence at Boston, is not allowed, and there is and will be soon an action commenced against Captain Lemuel Gates or myself: this is a heard case, when I am fully sensible that the Soldiers must have suffered without one—and there has been liberty given for Barges to be Built, that is not half so essential in my opinion (that is, if a Soldier has a right to an opinion); however, liberty ought first to be obtained for all expenditures; but this was incured before I received your orders on that subject, and I thought the expences was allowed. I wish for your directions on the subject.…”
